320 S.W.3d 220 (2010)
STATE of Missouri, Respondent,
v.
Rex Lee GREEN, Appellant.
No. WD 71273.
Missouri Court of Appeals, Western District.
September 7, 2010.
John H. Edmiston, Warrensburg, MO, for Appellant.
Kristen L. Ellis and Julie A. Cahalane, Assistant Prosecuting Attorneys, Lexington, MO, for Respondent.
Before Division II: JOSEPH M. ELLIS, Presiding Judge, and ALOK AHUJA and KAREN KING MITCHELL, Judges.

Order
PER CURIAM:
The State filed an information charging Appellant Rex Lee Green ("Green") with felony possession of a controlled substance, section 195.202, RSMo 2000; misdemeanor possession of a controlled substance, id.; maintaining or keeping a public nuisance, section 195.130, RSMo 2000, which the State dismissed prior to trial; and possession of drug paraphernalia with the intent to use, section 195.233, RSMo 2000.
Green waived trial by jury, and the circuit court found Green guilty of felony possession of a controlled substance, misdemeanor possession of a controlled substance, and misdemeanor possession of drug paraphernalia.
On July 14, 2009, the circuit court found Green guilty of the felony possession charge but suspended imposition of sentence pending successful completion of five years probation. Further, the court fined Green $100 for each misdemeanor charge. Green appeals the circuit court's judgment with respect to the misdemeanor convictions.
The issues on appeal are whether the circuit court abused its discretion in admitting the out-of-court statements of Jennifer Green, Green's wife, and whether there was sufficient evidence to prove beyond a reasonable doubt that Green had access to and control over the controlled substances and the drug paraphernalia. We affirm. Rule 30.25(b).